Director Compensation Committee Approved February 17, 2009 Board Approved February 17, 2009 Effective May1, 2009 Board of Director Retainer: Outside directors to receive an annual retainer of $32,200 to be paid in a combination of cash and restricted stock Cash:A monthly cash payment of $2,100 ($25,200 annually) to be paid at the beginning of the month following the month of service.Directors may miss a maximum of two scheduled board meetings without penalty. Restricted Stock:Annually, subject to full board approval, timing and vesting qualifications, outside directors will receive an equity award (restricted stock) with an economic value of $7,000. Special Service Retainer Special quarterly service retainers are paid the month following the end of the quarter for the following service Board Chair$2,800 Audit Chair$2,500 Compensation Chair$1,500 Governance/Nominating Chair $1,500 ALCO Chair$1,500 Executive committee members$1,500 (Eligible if non-employee and not receiving Chair Retainer) Committee
